DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Due to Applicant’s amendments and the below Examiner’s Amendments, there is priority to 61/314936, filed 17 March 2010, removing Young (WO 2011116185 A2) as prior art.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Visala Goswitz on 15 April 2021.

The application has been amended as follows: 
Claim 23 now reads: “A method of using a microbial electrochemical cell comprising:
setting an anode electrode at a defined potential in the microbial electrochemical cell and allowing current to flow between the anode electrode and a cathode electrode; 
performing a fermentation step comprising fermentation only or fermentation and hydrolysis in the microbial electrochemical cell with one or more mesophilic consolidated bioprocessing organisms to convert biomass located in the microbial electrochemical cell to a bioproduct, wherein the fermentation step also produces one or more fermentation byproducts which contain electrons and protons, wherein the one or more mesophilic consolidated bioprocessing organisms also anaerobically co-ferment six- and five-carbon sugars and comprise one or more cellulomonads, or one or more clostridial strains, not including Clostridium cellulolyticum; and 
in the presence of the potential, allowing a second organism comprising an electricigen cultured at a temperature not greater than 40 °C to convert substantially all the fermentation byproducts to 
Claim 29 now reads: “The method of claim 28 wherein the anode electrode, the cathode electrode and the reference electrode are electronically connected to each other via the proton exchange membrane and to an external electric current
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 23, prior art does not explicitly disclose, teach or suggest a method of using a microbial electrochemical cell comprising setting an anode potential and allowing a current to flow between the anode and cathode, performing a fermentation step comprising fermentation only or fermentation and hydrolysis in the cell with a mesophilic consolidated bioprocessing organism to convert biomass to a bioproduct in the cell, the fermentation step producing byproducts including electrons and protons, the organisms also anaerobically co-ferment six- and five-carbon sugars and comprise one or more cellulomonads, or one or more clostridial strains, not including Clostridium cellulolyticum, and allowing in the presence of the potential a second organism comprising an electricigen cultured at a temperature not greater than 40°C to substantially convert all the byproducts to electricity, wherein the electrons flow to the cathode to produce hydrogen gas.  May does not explicitly disclose using mesophilic organisms to convert biomass ethanol and a second mesophilic electrogen in the same cell to generation hydrogen.  Logan pertains to bioelectrochemically producing hydrogen and discloses a desire to operate at mesophilic temperature, but does not pertain to co-production of ethanol and hydrogen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794